Citation Nr: 0320852	
Decision Date: 08/20/03    Archive Date: 08/25/03

DOCKET NO.  01-06 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico



THE ISSUE

Entitlement to an increased disability rating for 
service-connected conjunctivorhinostomy, left eye, currently 
rated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

K. Gallagher, Counsel



INTRODUCTION

The veteran served on active duty from May 1943 to March 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico, which denied an increased disability 
rating for service-connected conjunctivorhinostomy, left eye, 
currently rated as 10 percent disabling.


FINDING OF FACT

Service-connected conjunctivorhinostomy, left eye, is 
manifested by tearing of the left eye.


CONCLUSION OF LAW

The criteria for an increased disability rating for 
service-connected conjunctivorhinostomy, left eye, have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.84a, 
Diagnostic Code 6025 (2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Assist and Notify.

Shortly after the veteran filed his claim for an increased 
rating for his left eye disability in August 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was enacted in 
November 2000.  The VCAA emphasized VA's obligation to notify 
claimants what information or evidence is needed in order for 
a claim to be substantiated, and it affirmed VA's duty to 
assist claimants by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107 (West 2002).  The law applies to all claims filed on or 
after the date of its enactment.  38 U.S.C.A. § 5107, Note 
(West 2002).  VA has promulgated regulations implementing the 
VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002).  These regulations, likewise, apply to any claim for 
benefits received by VA on or after November 9, 2000, except 
with regard to applications to reopen previously denied 
claims.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

VA's duties under the VCAA have been fulfilled in this case.  
The VCAA requires VA to notify a claimant of evidence and 
information necessary to substantiate his claim and to inform 
him whether he or VA bears the burden of producing that 
evidence or information.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In this case, the veteran was specifically informed of the 
enactment of the VCAA in a letter from the RO dated in April 
2001.  He was notified of the evidence needed to substantiate 
his claim.  He was told what evidence VA had already obtained 
on his behalf and where he could send additional evidence.  
Accordingly, the Board concludes that the requirements to 
notify the veteran of the evidence needed to substantiate his 
claim for an increased rating in this case have been met.

Moreover, VA has fulfilled its duty to assist the veteran in 
obtaining evidence that may have substantiated his claim in 
this case.  VA obtained VA outpatient treatment records and 
private records which the veteran identified for VA.  In 
addition, the veteran was afforded two VA eye examinations.  
The veteran has identified no further evidence that may be 
useful in substantiating his claim, and the Board concludes 
that VA has met it obligations under the VCAA to assist the 
veteran in obtaining pertinent evidence in this case.

Increased Disability Rating For Conjunctivorhinostomy, Left 
Eye

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

In this case, the veteran sustained an injury to the left eye 
in service in 1945.  Specifically, service medical records 
show that he sustained a laceration of the left eyelid.  
Service connection was awarded for the disability in 1946 and 
a noncompensable rating was assigned at that time.

In May 1972, the veteran was admitted to a VA hospital with a 
history of injury to the left eye in service manifested by 
epiphora which is an abnormal overflow of tears down the 
cheek, mainly due to stricture of the lacrimal passages.  
Dorland's Illustrated Medical Dictionary 568 (28th ed. 1994).  
The veteran was treated in the VA hospital for stenosed 
lacrimal canaliculus.  He underwent conjunctival 
dacryocystorhinostomy with placement of a Jones tube.  
Postoperatively, the tube drained fluid well.  In a June 1972 
rating decision, the RO granted an increased rating to 10 
percent for the left eye disability.  Medical records in the 
file show that the veteran has been treated over the years 
for replacement of the Jones tube.

The service-connected conjunctivorhinostomy, left eye, is 
rated in the VA Schedule for Rating Disabilities under 
criteria for evaluating epiphora (lacrymal duct, interference 
with, from any cause).  38 C.F.R. § 4.84a, Diagnostic Code 
6025.  Under this criteria, a 10 percent rating is assigned 
for unilateral epiphora and a 20 percent rating is assigned 
for bilateral epiphora.

Recent VA outpatient treatment records dating from March 2000 
show that the veteran was seen in March 2001 for complaints 
of excessive tearing and a plugged Jones tube.  The examiner 
noted that, after some searching, he found the passageway 
where the Jones tube had been and irrigated this.  The 
assessment was extruded and lost Jones tube, left eye, with 
epiphora.

An April 2001 letter from a private physician, F. E. M., M.D. 
showed that the veteran provided a history of having recently 
lost his Jones tube.  The examiner recommended that the 
veteran return for irrigation and probing and insertion of a 
Jones tube.  A private Operative Procedure Report showed that 
the veteran underwent replacement of the Jones tube (lacrimal 
stent), left, in June 2001.  

A October 2002 VA Eye examination showed that the examiner 
reviewed the medical records and noted the veteran was 
service-connected for an injury to the left canaliculus and 
had a Jones tube placed in the left eye in the 1970s.  The 
examiner also noted that the veteran had had the Jones tube 
replaced in the summer of 2001.  The veteran reported that 
the tube that was replaced in 2001 had since come out.

After a thorough and complete examination of the eyes, the VA 
examiner rendered the following diagnosis:

The [veteran] has a canaliculus tear of 
the left lower eyelid and has no Jones 
tube present at the time to help drain 
the tears.  The tearing is still a 
problem and this is a service-connected 
problem.  The [veteran] has a macular 
degeneration in both eyes.  The dry type 
is in the right eye.  He has had a 
subretinal hemorrhage in the left eye 
with fibrosis.  This is not related to 
his service connection and is related to 
aging of the eyes.

Accordingly, the Board finds that the primary pathology 
affecting the eyes is not associated with the service-
connected disability, conjunctivorhinostomy, left eye. 
Rather, the only manifestation of this disability is tearing 
of the left eye.  Because the tearing or epiphora is 
unilateral rather than bilateral, the Board concludes that 
the criteria for an increased disability rating for 
service-connected conjunctivorhinostomy, left eye, have not 
been met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.84a, Diagnostic 
Code 6025.  Thus, the preponderance of the evidence is 
against the claim for an increased rating in this case, and 
the claim must be denied.


ORDER

An increased disability rating for service-connected 
conjunctivorhinostomy, left eye, is denied.



	                        
____________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

